          Case 1:20-cr-00287-JPO Document 32 Filed 07/10/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    July 9, 2020
BY CM/ECF
The Hon. J. Paul Oetken
United States District Court for the
 Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Segovia-Landa et al., 20 Cr. 287 (JPO)

Dear Judge Oetken:

        The Government writes to respectfully request an adjournment of the conference scheduled
for July 10, 2020, and to request an order excluding time under the Speedy Trial Act from July 10,
2020, until the date of the new conference.

        On February 11, 2020, the defendants were arrested following a series of narcotics
transactions. On February 12, 2020, the defendants were charged in a Complaint with one count
of conspiracy to distribute heroin, fentanyl, and methamphetamine, in violation of 21 U.S.C.
§§ 841(b)(1)(A) and 846. Following presentments held on the same day, defendants Marco
Segovia-Landa, Ledif Perez-Perez, and Jose Rivera were ordered detained. Defendant Lisandy
Joaquin Ortiz was released subject to bail conditions. On June 3, 2020, the grand jury returned
Indictment 20 Cr. 287 charging each defendant with one count of conspiracy to distribute heroin,
fentanyl, methamphetamine, and cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846. On
June 17, 2020, defendant Joaquin Ortiz was arraigned before the Honorable James L. Cott. On
June 23, 2020, defendant Rivera was arraigned before the Honorable Gabriel W. Gorenstein.
Defendants Segovia-Landa and Perez-Perez, who are both detained at the Brooklyn MDC, were
scheduled to be arraigned on June 24, 2020, but, due to an incident at the MDC, they could not be
arraigned that day.

        The Government is seeking to schedule arraignments for Segovia-Landa and Perez-Perez
during the week of July 20, 2020. Furthermore, the Government understand that the MDC cannot
accommodate court proceedings on Friday, July 10, the scheduled date for the initial pretrial
conference.

       Accordingly, the Government seeks an adjournment of the initial pretrial conference until
July 27, 2020, or as soon thereafter as the Court is available. The Government further requests an
order excluding time under the Speedy Trial Act from July 10, 2020, through July 27, 2020, or the
new date for the initial pretrial conference. The ends of justice served by holding the conference
on June 27, 2020, and excluding time through then, outweigh the best interests of the public and
         Case 1:20-cr-00287-JPO Document 32 Filed 07/10/20 Page 2 of 2
                                                                                      Page 2


the defendant in a speedy trial because it will permit all defendants to participate in the
conference. See 18 U.S.C. § 3161(h)(7)(A).

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney for the
                                              Southern District of New York

                                        by:      /s/
                                              Kedar S. Bhatia
                                              Assistant United States Attorney
                                              (212) 637-2465

           The initial conference is hereby adjourned to August 13, 2020, at
           11:00 a.m. The Court excludes time through August 13, 2020, under
           the Speedy Trial Act, 18 U.S.C § 3161(h)(7)(A), finding that the ends of
           justice outweigh the interests of the public and the defendants in a
           speedy trial.
             So Ordered.
             Dated: July 10, 2020
